      Case 3:16-md-02741-VC Document 13113 Filed 05/25/21 Page 1 of 4



 1   WILKINSON STEKLOFF LLP                          COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)                Michael X. Imbroscio (pro hac vice)
 2   (bstekloff@wilkinsonstekloff.com)               (mimbroscio@cov.com)
 3   Rakesh Kilaru (pro hac vice)                    One City Center
     (rkilaru@wilkinsonstekloff.com)                 850 10th St. NW
 4   2001 M St. NW                                   Washington, DC 20001
     10th Floor                                      Tel: 202-662-6000
 5   Washington, DC 20036
     Tel: 202-847-4030
 6   Fax: 202-847-4005
 7
     HOLLINGSWORTH LLP                               BRYAN CAVE LEIGHTON PAISNER LLP
 8   Eric G. Lasker (pro hac vice)                   K. Lee Marshall (CA Bar No. 277092)
     (elasker@hollingsworthllp.com)                  (klmarshall@bclplaw.com)
 9   1350 I St. NW                                   Three Embarcadero Center, 7th Floor
     Washington, DC 20005                            San Francisco, CA 94111
10
     Tel: 202-898-5843                               Tel: 415-675-3400
11   Fax: 202-682-1639                               Fax: 415-675-3434

12   Attorneys for Defendant
     MONSANTO COMPANY
13

14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16   IN RE: ROUNDUP PRODUCTS                     )     MDL No. 2741
     LIABILITY LITIGATION                        )
17                                               )     Case No. 3:16-md-02741-VC
                                                 )
18                                               )     MONSANTO COMPANY’S NOTICE
     Cervantes v. Monsanto Co., 3:19-cv-03015-VC )     OF PARTIAL WITHDRAWAL OF
19                                               )     MOTION TO EXCLUDE
     Karman v. Monsanto Co., 3:19-cv-01183-VC )        TESTIMONY OF DR. CHRISTOPHER
20                                               )     PORTIER UNDER RULE 702 AND
     Pecorelli v. Monsanto Co., 3:16-cv-06936-VC )     REQUEST TO TAKE DISCOVERY
21                                               )     DEPOSITION
     Peterson v. Monsanto Co., 3:18-cv-07271-VC )
22                                               )
     Rehak v. Monsanto Co., 3:19-cv-01719-VC     )
23                                               )
     Schafer v. Monsanto Co., 3:19-cv-02169      )
24                                               )
     Seidl v. Monsanto Co., 3:17-cv-00519-VC     )
25

26

27

28
         Case 3:16-md-02741-VC Document 13113 Filed 05/25/21 Page 2 of 4



 1           On March 29, 2021, Defendant Monsanto Company (“Monsanto”) filed a Motion to Exclude
 2   the Testimony of Dr. Christopher Portier under Rule 702 and Request to Take Discovery Deposition
 3   (the “Motion”). See MDL Dkt. 12837.1
 4           In response to the Court’s order in PTO 229, the Motion preserved Monsanto’s current
 5   arguments that Dr. Portier’s opinions should be excluded under Rule 702. Id. at 1. Additionally, as
 6   explained in Monsanto’s Motion, Dr. Portier served a new report in the Wave 2 cases that nearly
 7   doubles the length of his prior reports, adds over 100 new references, and includes significant new
 8   opinions that were not included in his prior reports. Id. Thus, Monsanto requested the opportunity
 9   to take the discovery deposition of Dr. Portier to explore the new aspects of his opinions and, if
10   appropriate, supplement its Rule 702 motion to address additional grounds. Id..
11           Since the Motion was filed, however, Plaintiffs have agreed to produce Dr. Portier for
12   deposition concerning his new report, which deposition is being cross-noticed in this MDL and will
13   take place on June 2, 2021. Therefore, because the issues raised in the Motion pertaining to
14   Monsanto’s request for deposition of Dr. Portier have since been resolved, Monsanto hereby
15   withdraws that portion of Motion. Monsanto continues to preserve all prior arguments made
16   regarding Dr. Portier’s opinions and reserves the right to supplement its Rule 702 motion to address
17   additional grounds for exclusion or limitation of Dr. Portier’s opinions after the completion of his
18   deposition, if warranted.
19

20

21

22

23

24
     1
25    Monsanto also filed the Motion on each of the individual case dockets. See Cervantes v. Monsanto
     Co., 3:19-cv-03015-VC, Dkt. 31; Karman v. Monsanto Co., 3:19-cv-01183-VC, Dkt. 33; Pecorelli
26   v. Monsanto Co., 3:16-cv-06936-VC, Dkt. 35; Peterson v. Monsanto Co., 3:18-cv-07271-VC, Dkt.
     32; Rehak v. Monsanto Co., 3:19-cv-01719-VC, Dkt. 24; Schafer v. Monsanto Co., 3:19-cv-02169,
27   Dkt. 33; Seidl v. Monsanto Co., 3:17-cv-00519-VC, Dkt. 25.
28
                                                      1
      Case 3:16-md-02741-VC Document 13113 Filed 05/25/21 Page 3 of 4



 1   Dated: May 25, 2021
 2                                     Respectfully submitted,
 3                                     /s/ Michael X. Imbroscio
                                       Michael X. Imbroscio (pro hac vice)
 4                                     (mimbroscio@cov.com)
 5                                     Covington & Burling LLP
                                       One City Center
 6                                     850 10th St. NW
                                       Washington, DC 20001
 7                                     Tel: 202-662-6000
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
      Case 3:16-md-02741-VC Document 13113 Filed 05/25/21 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2

 3          I HEREBY CERTIFY that on this 25th day of May, 2021, a copy of the foregoing was filed
 4   with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all
 5   appearing parties of record.
 6                                             /s/ Michael X. Imbroscio
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
